     Case 5:20-mc-80152-WHO Document 40-6 Filed 01/27/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                      NORTHERN DISTRICT OF CALIFORNIA

10

11   IN RE APPLICATION OF LATVIA MGI TECH       Case No. 5:20-mc-80152-WHO (TSH)
     SIA ET AL FOR AN ORDER TO TAKE
12   DISCOVERY FOR USE IN A FOREIGN
     PROCEEDING PURSUANT TO 28 U.S.C. §         [PROPOSED] ORDER GRANTING
13
     1782                                       PETITIONERS’ ADMINISTRATIVE
14                                              MOTION TO FILE UNDER SEAL
                                                PORTIONS OF EXHIBITS B AND F TO
15                                              THE JOINT STATEMENT RE
                                                DISCOVERY DISPUTES
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      Case No. 5:20-mc-80152-WHO (TSH)
                     [PROPOSED] ORDER GRANTING PETITIONERS’ ADMINISTRATIVE MOT. TO SEAL
      Case 5:20-mc-80152-WHO Document 40-6 Filed 01/27/21 Page 2 of 2




 1          The Court has received Petitioners’ Administrative Motion to File Under Seal Portions of

 2 Exhibits B and F to the Joint Statement regarding discovery disputes. Because the identified

 3 portions of these exhibits contain material that is sealable pursuant to Local Rule 79-5, Petitioners’

 4 Administrative Motion to Seal is hereby GRANTED.

 5

 6 DATED:

 7                                                   William H. Orrick
                                                     United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                -2-         Case No. 5:20-mc-80152-WHO (TSH)
                           [PROPOSED] ORDER GRANTING PETITIONERS’ ADMINISTRATIVE MOT. TO SEAL
